Mr. Chief Justice Walkee delivered the opinion of the Court: This record presents the question whether the town of Newark was ever legally incorporated. It appears that the inhabitants of the village, in 1849, elected trustees, who organized as a board and assumed to exercise all of the functions pertaining to a lawfully incorporated town; that annual elections were held from that time until the exhibition of this information-, with the exception of one year; that during that time the trustees claimed and exercised all the franchises belonging to such a body regularly organized. It also appears that an effort was made to organize under the general law of the State authorizing towns to become incorporated. In the case of Jameson v. The People ex rel., 16 Ill. 257, it was held by this court, that where a municipal corporation has been recognized by enactments of the General Assembly, all inquiry into the original organization of the corporation is precluded. It was further held, that in such cases, after' long continued use of corporate powers, arid the acquiescence of the public in them, the law will indulge in presumptions in support of their legal existence. An act was adopted by the General Assembly, at their session in 1857 (p. 1328), entitled “An act to extend the jurisdiction and powers of the president, trustees and constables of the towns of Oswego and Newark, in Kendall county.” The provisions of this act refer to and recognize this as an incorporation, and it, by name and in terms, confers additional powers upon the body. The case of Jameson v. The People is decisive of this case, and by it this enactment precludes all inquiry into the regularity of its organizatioh. The next question is whether the boundaries of this town were ever fixed and determined. The fifth section of the act authorizing such towns to become incorporated (R. S. 112), declares that, “ for the purpose of carrying the aforesaid provisions into effect, the said president and trustees shall have power .to define the boundaries of such town, provided the same shall not exceed one mile square.” On the 20th of February, 1849, the board of trustees, by ordinance, did fix the boundaries of this town. It was again, in 1855, amended by another ordinance. As thus defined, it embraced the property in dispute. This was the territory over which the president and trustees claimed and exercised jurisdiction, and the act of 1857 operated to confirm this claim as well as other matters of jurisdiction. We are unable to perceive that there has been any usurpation of corporate franchises by the president and trustees in this case, and there was, therefore, no error in the judgment of the court below, and it is affirmed. Judgment affirmed.